Case 6:21-cv-00563-CEM-EJK Document 13 Filed 05/21/21 Page 1 of 2 PageID 66




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

  PHL VARIABLE INSURANCE              )
  COMPANY,                            )
                                      )
        Plaintiff,                    ) Case No.: 6:21-cv-563-CEM-EJK
                                      )
  v.                                  )
                                      )
  MARK PUIG and LOIS COLLINS,         )
                                      )
        Defendants.                   )
  ____________________________________)

                 NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), Defendant, MARK PUIG,

  certifies that the instant action is not related to any pending or closed civil

  or criminal case filed with this Court, or any other Federal or State court, or

  administrative agency.


                                 CPLS, P.A.
                                 Attorneys | Consultants | Mediators
                                 201 E. Pine Street, Suite 445
                                 Orlando, Florida 32801
                                 (T) 407-647-7887
                                 (F) 407-647-5396
                                 CPLS File No. 4370-1


  May 21, 2021
                                 Scott A. Livingston, Esq.
                                 Florida Bar No. 0126314
                                 Primary Email: slivingston@cplspa.com
                                 Secondary Email: courtefiling@cplspa.com
Case 6:21-cv-00563-CEM-EJK Document 13 Filed 05/21/21 Page 2 of 2 PageID 67
  PHL Variable Ins. Co. v. Mark Puig and Lois Collins                   Case No.: 6:19-cv-563 CEM-EJK
  Defendant’s Notice of Pendency of Other Actions                                             Page 2


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2021, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system.                             I

  further certify that a copy of this document was served by E-mail on the

  following:

  Wendy L. Furman, Esq.             Clay A. Deatherage, Esq.
  McDowell & Hetherington LLP       BLOODWORTH LAW, PLLC
  2385 N.W. Executive Center Drive, 801 N. Magnolia Avenue, Ste. 216
  Suite 400                         Orlando, FL 32803
  Boca Raton, FL 33431              cdeatherage@lawyerfightsforyou.com
  Wendy.furman@mhllp.com




  May 21, 2021
                                            Scott A. Livingston, Esq.
                                            Florida Bar No. 0126314
                                            slivingston@cplspa.com




                                                        2
